UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
7 WEST 21 LI LLC,

                    Plaintiff,               20cv279 (JGK)

          - against -                        ORDER

CLEMENT MOSSERI,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     No teleconference is necessary. The plaintiff may proceed

with the motion to remand. The plaintiff should consider whether

there is subject matter jurisdiction in this Court. The

plaintiff should also consider whether the removal was untimely

or otherwise procedurally defective. The plaintiff should also

consider whether a motion to remand based on procedural defects

is timely. The plaintiff can consider any other basis for the

motion to remand.

     The plaintiff should make the motion to remand by April 10,

2020. The defendant should respond by April 24, 2020. The

plaintiff may reply by May 4, 2020.

     The plaintiff is directed to serve a copy of this order on

the defendant by email.

SO ORDERED.

Dated:    New York, New York
          March 25, 2020         _   /s/ John G. Koeltl
                                            John G. Koeltl
                                     United States District Judge
